                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                      DATE FILED: 3/9/2020
 -------------------------------------------------------------- X
 JULIE AVERBACH for the estate of STEVEN :
 AVERBACH, et al,                                               :
                                                                :
                                                    Plaintiffs, :           1:19-cv-00004-GHW
                                                                :
                           -against-                            :   MEMORANDUM OPINION &
                                                                :          ORDER
                                                                :
 CAIRO AMMAN BANK                                               :
                                                  Defendant. :
 -----------------------------------------------------------    X
GREGORY H. WOODS, United States District Judge:
         Before the Court is the Report and Recommendation (the “R&R”) by Magistrate Judge

Katharine H. Parker, dated January 21, 2020, which recommends that this Court dismiss Plaintiffs’

complaint. Dkt. No. 53. Plaintiffs filed timely objections to the R&R’s recommendation. Dkt. No.

58. Defendant Cairo Amman Bank opposed Plaintiffs’ objections on February 25, 2020. Dkt. No.

59. And Plaintiffs replied on March 3, 2020. Dkt. No. 60.

         The parties are familiar with the facts of this case, as carefully detailed in Judge Parker’s

R&R. For the reasons that follow, the R&R is accepted in its entirety.

         I.       STANDARD OF REVIEW

         District courts may “accept, reject or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). A district court must

“determine de novo any part of the magistrate judge’s disposition that has been properly objected to.”

Fed. R. Civ. P. 72(b)(3). “To the extent, however, that the party makes only conclusory or general

arguments, or simply reiterates the original arguments, the Court will review the Report strictly for

clear error.” IndyMac Bank, F.S.B. v. Nat’l Settlement Agency, Inc., No. 07-cv-6865-LTS-GWG, 2008

WL 4810043, at *1 (S.D.N.Y. Nov. 3, 2008) (citation omitted); see also Ortiz v. Barkley, 558 F. Supp.

2d 444, 451 (S.D.N.Y. 2008) (“Reviewing courts should review a report and recommendation for
clear error where objections are merely perfunctory responses, argued in an attempt to engage the

district court in a rehashing of the same arguments set forth in the original petition.”) (citation

omitted). “Objections of this sort are frivolous, general and conclusory and would reduce the

magistrate’s work to something akin to a meaningless dress rehearsal. The purpose of the Federal

Magistrates Act was to promote efficiency of the judiciary, not undermine it by allowing parties to

relitigate every argument which it presented to the Magistrate Judge.” Vega v. Artuz, No. 97 Civ.

3775 (LTS)(JCF), 2002 WL 31174466, at *1 (S.D.N.Y. Sept. 30, 2002) (citations and internal

quotation marks omitted).

        II.     ANALYSIS

        Although styled as objections, Plaintiffs have merely repackaged the arguments originally

presented to Magistrate Judge Parker. Such objections warrant only clear error review. See Vega,

2002 WL 31174466, at *1. Still, this Court has reviewed Judge Parker’s R&R de novo, and finds it

thoughtful and accurate.

        First, Judge Parker correctly determined that the complaint failed to allege the “general

awareness” necessary to prove a Justice Against Sponsors of Terrorism Act (“JASTA”), Pub. L. No.

114-222, 130 Stat. 852 (2016), aiding and abetting claim. Judge Parker accurately surveyed the

applicable law and distinguished this case from those like Miller v. Arab Bank, PLC, where the bank

at issue, among other things, “received lists for the Insurance Scheme that identified violent causes

of death – including ‘Martyr Operation’ – which was more than sufficient notice for Arab Bank

about the nature of the Insurance Scheme it was administering.” 372 F. Supp. 3d 33, 45 (E.D.N.Y.

2019); see also Honickman v. Blom Bank SAL, 19-cv-00008(KAM)(SMG), 2020 WL 224552, at *9-11

(E.D.N.Y. Jan. 14, 2020). Instead, the R&R correctly referenced the analysis in Kaplan v. Lebanese

Canadian Bank, SAL, 405 F. Supp. 3d 525 (S.D.N.Y. 2019), a decision Plaintiffs both mischaracterize

and consider wrongly decided. See Objections, Dkt No. 58, 15-16.



                                                     2
        Second, Judge Parker correctly found that Plaintiffs failed to adequately plead substantial

assistance. The R&R’s evaluation of the each of the six Halberstam factors accords with Second

Circuit precedent and analyses from other district courts in this circuit.

        Finally, Plaintiffs’ standing analysis is incoherent and simply does not accord with the plain

text of the statute. Judge Parker correctly read 18 U.S.C. § 2333(a) as precluding claims by foreign

nationals (who just so happen to be survivors and heirs of U.S. nationals killed in the terrorist

attacks at issue in this case) for personal damages such as physical injury, pain and suffering, loss of

companionship, and emotional distress Section 2333(a) states that “[a]ny national of the United

States injured in his or her person, property, or business by reason of an act of international

terrorism, or his or her estate, survivors, or heirs, may sue therefor in any appropriate district court

of the United States and shall recover threefold the damages he or she sustains and the cost of the

suit, including attorney’s fees.” Put differently, any United States national, or his estate, survivors, or

heirs, may sue for any injuries that the national receives to his person, property, or business by

reason of an act of international terrorism. Nowhere in the statute does Congress provide remedies

for non-nationals claiming damages for personal injuries.

        In sum, even a de novo review of Judge Parker’s R&R evinces no error whatsoever.

        III.    LEAVE TO AMEND

        Judge Parker’s R&R did not address whether she would grant Plaintiffs leave to amend their

complaint. When a complaint is dismissed for failing to state a claim upon which relief can be

granted under Rule 12(b)(6), it is “the usual practice” to allow leave to replead. Cortec Indus., Inc. v.

Sum Holding L.P., 949 F.2d 42, 48 (2d Cir. 1991); see also Ronzani v. Sanofi S.A., 899 F.2d 195, 198 (2d

Cir. 1990). Dismissal with prejudice is justified, however, if a plaintiff is “unable to allege any fact

sufficient to support its claim.” Cortec Indus., 949 F.2d at 48.

        The R&R correctly determined that Plaintiffs Julie Averbach, Matanya Nathansen, and

Nevenka Gritz lack standing to bring claims on their own behalf under JASTA because they are

                                                      3
foreign nationals bringing claims for personal injuries. No set of facts would give these plaintiffs

standing to assert claims for personal injuries under JASTA. Thus, any amendment of their claims

for personal injuries would be futile and leave to amend those claims is, therefore, denied. The

Court will, however, grant Plaintiffs leave to replead their remaining claims.

        IV.     CONCLUSION

        For these reasons, the Court accepts and adopts the thorough and well-reasoned R&R in its

entirety. Cairo Amman Bank’s motion to dismiss Plaintiffs’ complaint is granted. Plaintiffs are

granted leave to amend all claims, except those for personal injuries suffered by Plaintiffs Julie

Averbach, Matanya Nathansen, and Nevenka Gritz, no later than thirty (30) days following the date

of this order. See Ruotolo v. City of New York, 514 F.3d 184, 191 (2d Cir. 2008) (noting that leave to

amend is “liberally granted”).

        The Clerk of Court is directed to terminate the motions pending at Dkt. No. 46.

        SO ORDERED.

 Dated: March 9, 2019                                _____________________________________
 New York, New York                                           GREGORY H. WOODS
                                                             United States District Judge




                                                    4
